                                                                       FILED
                                                                        JAN 16 2019
                                                                        Clerk, U.S
                                                                       District Of MCourts
                                                                       Missoula o;~;~~~~a



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,
                                                   MJ 15-59-M-JCL
                      Plaintiff,

 vs.                                               ORDER

 BRIAN F. CHARETTE,

                      Defendant.

       Defendant Brian Charette was charged by Information with the offense of

taking a grizzly bear in violation of 16 U.S.C. §§ 1538(a)(l)(G) and 1540(b)(l),

and 50 C.F.R. § 17.40(b)(l)(i)(A). Defendant's bench trial was held on January 9,

2019. Having considered the evidence and testimony presented at trial, the Court

finds Defendant not guilty of the charge set forth in the Information. The Clerk of

Court is directed to enter judgment accordingly.

             DATED this 16th day of Janua ,



                                             J remiah C. Lynch
                                               nited States Magistrate Judge

                                         1
